               Case 2:19-cr-00315-JAD-NJK Document 74 Filed 10/23/20 Page 1 of 5




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JIM W. FANG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6317 / Fax: 702.388.6418
 5   jim.fang@usdoj.gov
     Attorneys for the United States
 6
                              UNITED STATES DISTRICT COURT
 7
                                   DISTRICT OF NEVADA
 8
      UNITED STATES OF AMERICA,
 9
                                   Plaintiff,           CASE NO: 2:19-cr-315-JAD-NJK
10       vs.
                                                        STIPULATION TO VACATE AND
11    LADDA BOONLERT,                                   CONTINUE SENTENCING HEARING
                                                        (FIRST REQUEST)
12                              Defendant.

13             It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

14   States Attorney, through Jim W. Fang, Assistant United States Attorney, and Michael J.

15   Miceli, Esq., counsel for Defendant Ladda Boonlert, that the Rule 32 sentencing hearing for

16   Boonlert, previously scheduled for October 27, 2020, at 10:00 a.m., be vacated and

17   continued until a time convenient to the Court, but no earlier than 90 days from the current

18   setting.

19             This Stipulation is entered into for the following reasons:

20             1.     On July 21, 2020, the Court set this matter for a Rule 32 sentencing hearing at

21   10:00 a.m. on October 27, 2020. ECF No. 67.

22             2.     On March 30, 2020, the Chief Judge for the District of Nevada entered

23   Temporary General Order 2020-05, regarding Authorization for Video and

24   Teleconferencing Under the CARES Act and the Exigent Circumstances Created by
            Case 2:19-cr-00315-JAD-NJK Document 74 Filed 10/23/20 Page 2 of 5




 1   COVID-19 and Related Coronavirus (hereinafter “General Order”). On September 25,

 2   2020, the General Order was extended through December 28, 2020.

 3          3.     The General Order addresses the material effect upon the functioning of the

 4   Court brought on by the current state of emergency arising from the COVID-19 and

 5   Coronavirus pandemic, finding, among other things, that for the duration of the General

 6   Order, in-person Rule 32 felony sentencing hearings cannot be conducted in the District of

 7   Nevada without seriously jeopardizing the public health and safety. The General Order

 8   further provides that Rule 32 sentencing hearings may, with the consent of the defendant

 9   (upon advice of counsel), proceed by video or teleconference in individual cases, provided

10   that the presiding Court specifically finds that to delay the matter further will cause serious

11   harm to the interest of justice. See also CARES Act, H.R. 748, Public Law No. 116-136.

12          4.     The defendant desires an in-person Rule 32 sentencing hearing and the parties

13   agree that further delay to accommodate an in-person hearing will not cause serious harm to

14   the interests of justice. Accordingly, a continuance of the Rule 32 sentencing hearing for a

15   period of at least 90 days from October 27, 2020—which is outside the duration of the

16   General Order—is appropriate.

17          5.     Defendant is not in custody and agrees to the proposed continuance.

18          6.     This is the first request for continuance of the Rule 32 sentencing hearing.

19

20

21

22

23

24

                                                 2
           Case 2:19-cr-00315-JAD-NJK Document 74
                                               73 Filed 10/23/20
                                                        10/22/20 Page 3 of 5




 1          WHEREFORE, the parties respectfully request that the Court accept this Stipulation

 2   and enter an Order vacating the current setting of October 27, 2020, for Rule 32 sentencing

 3   hearing, and continue the hearing to a date and time convenient to the Court but not less

 4   than 90 days from October 27, 2020. The parties attach a Proposed Order for the Court’s

 5   consideration.

 6          DATED this 22nd day of October, 2020.

 7
     NICHOLAS A. TRUTANICH
 8   United States Attorney

 9   By: s/ Jim W. Fang                               By: s/ Michael J. Miceli
        JIM W. FANG                                      MICHAEL J. MICELI, ESQ.
10      Assistant United States Attorney                 Counsel for Defendant BOONLERT

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                               3
               Case 2:19-cr-00315-JAD-NJK Document 74
                                                   73 Filed 10/23/20
                                                            10/22/20 Page 4 of 5




 1                           UNITED STATES DISTRICT COURT
 2
                                  DISTRICT OF NEVADA

 3    UNITED STATES OF AMERICA,

 4                                 Plaintiff,          CASE NO: 2:19-cr-315-JAD-NJK

         vs.
 5                                                     ORDER
      LADDA BOONLERT,
 6
                                Defendant.
 7

 8             Based on the pending Stipulation of counsel, and good cause appearing therefore, the

 9   Court finds that:

10             1.     The parties agree to the continuance requested in the Stipulation.

11             2.     Defendant is not in custody and does not object to the continuance.

12             3.     The Court adopts and incorporates herein in full, District of Nevada,

13   Temporary General Order 2020-05 of March 30, 2020 (extended on September 25, 2020),

14   regarding Authorization for Video and Teleconferencing Under the CARES Act and the

15   Exigent Circumstances Created By COVID-19 and Related Coronavirus (hereinafter

16   “General Order”), including the finding that in light of the current state of emergency

17   brought on by the COVID-19 pandemic, and during the time the General Order is in effect,

18   the Court cannot conduct an in-person Rule 32 sentencing hearing without serious risk to

19   the health and safety of the public and the parties involved in this matter.

20             4.     Defendant desires an in-person Rule 32 sentencing hearing and no facts have

21   been presented to the Court to show that further delay of the hearing will seriously harm the

22   interests of justice in this case.

23

24

                                                  4
            Case 2:19-cr-00315-JAD-NJK Document 74
                                                73 Filed 10/23/20
                                                         10/22/20 Page 5 of 5




 1          5.     The General Order is in effect until December 28, 2020. Accordingly,

 2   pursuant to the Stipulation, the Court will continue and set the date for Rule 32 sentencing

 3   hearing for no less than 90 days from October 27, 2020.

 4          IT IS THEREFORE ORDERED:

 5          1.     The Rule 32 sentencing hearing set for 10:00 a.m., October 27, 2020, is

 6                 hereby VACATED and CONTINUED;

 7          2.     The Rule 32 sentencing hearing in this matter will commence on

 8                 February 1, 2021, at 10:00 a.m.

 9   IT IS SO ORDERED on this 23rd day of October, 2020

10

11                                            By: _________________________________
                                                 JUDGE JENNIFER A. DORSEY
12                                       UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

                                               5
